oO Oo YD KH mW BR WHY &

NY NY WY NM NY NY KN NY NO Be Be me ey ee Re ee ue ue UL
oN DN ON RW NH SH DOD OO Wn DH vA BRB WH BY KF OC

 

 

Case 2:18-cr-00226-RSL Document 88-2 Filed 08/23/19 Page 1 of 3

The Hon. Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, No. CR18-226-RSL
Plaintiff, +PROPOSED]

LEO M. DICKERSON,

FINAL ORDER OF FORFEITURE

Defendant.

 

 

THIS MATTER comes before the Court on the United States’ Motion for Entry of
a Final Order of Forfeiture for the following property that was seized on or about July 17,

2018, in Tacoma, Washington:

a.
b.
c.
d.

One Glock 26 9mm handgun bearing serial number BARU497;
One drum magazine loaded with 50 rounds of 9mm caliber ammunition;
One magazine loaded with 14 rounds of 9mm caliber ammunition; and

One magazine loaded with 9 rounds of 9mm caliber ammunition.

The Court, having reviewed the United States’ motion, as well as the other

pleadings and papers filed in this matter, HEREBY FINDS that entry of a Final Order of

Forfeiture is appropriate for the following reasons:

Final Order of Forfeiture - 1 UNITED STATES ATTORNEY

United States v. Dickerson, CR18-226-RSL

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oc eo tN DH On FSF WY NY KR

NN NY NHN NM KH HR RD NR NO Re a a i
Co ST NO ON FF WY NY SK CO CO MW TIT DH A BR WH NYY KF OC

 

 

Case 2:18-cr-00226-RSL Document 88-2 Filed 08/23/19 Page 2 of 3

e In the plea agreement that Defendant Leo M. Dickerson entered on
February 5, 2019, he agreed to forfeit his interest in the above-listed
property (Dkt. No. 49, § 12);

° On February 22, 2019, the Court entered a Preliminary Order of Forfeiture
finding the above-listed property forfeitable pursuant to 18 U.S.C.

§ 924(d)(1) and 28 U.S.C. § 2461(c) and forfeiting the Defendant’s interest
in the property (Dkt. No. 60);

e Thereafter, the United States published notice of the pending forfeiture as
required by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure
(“Fed. R. Crim. P.”) 32.2(b)(6)(C) (Dkt. No. 63), and also provided direct
notice to a potential claimant as required by Fed. R. Crim. P. 32.2(b)(6)(A)
(Declaration of AUSA Christiansen, J 2, Ex. A); and

° The time for filing third-party petitions has expired, and none were filed.

NOW, THEREFORE, THE COURT ORDERS:

1. No right, title, or interest in the above-listed property exists in any party
other than the United States;

2. The property is fully and finally condemned and forfeited, in its entirety, to
the United States; and
Hf
HH
Hl

Final Order of Forfeiture - 2 UNITED STATES ATTORNEY

United States v. Dickerson, CR18-226-RSL 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
oO Oo ND NH BP WW YN

NO NY NYO YP BD NY NH DP HNO Be BR eS eS Se Oi eS Sl Re lle
oOo nN DH mH fF WN FH DO On Dm BW NY KF CO

 

 

Case 2:18-cr-00226-RSL Document 88-2 Filed 08/23/19 Page 3 of 3

3. The United States Department of Justice, and/or its representatives, are

authorized to dispose of the property in accordance with the law.

IT IS SO ORDERED.

-
DATED this [G day of

Presented by:

s/Neal B. Christiansen

NEAL B. CHRISTIANSEN
Assistant United States Attorney
United States Attorney’s Office
700 Stewart Street, Suite 5220
Seattle, Washington 98101

(206) 553-2242
Neal.Christiansen2 @usdoj.gov

Final Order of Forfeiture - 3
United States v. Dickerson, CR18-226-RSL

, 2019.

MA Cami

THE HON. ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
